DETAILED ACTION
	This non-final action is a response to amendments filed 02/04/2022. Claims 1-3, 5-10, 12-17, 19-20, 22 and 24, and 26 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The arguments filed 02/04/2022 have been entered. Examiner agrees that amendments made to the claims have overcome the previous prior art rejection. A new search was conducted in view of the amended features and prior art was found as described below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McGavran (US 20140278051) in view of Horvitz (US 20160380820), Rao (US 20160007233) and further in view of Hilbrandie (US 20150308847), Glaza (US 20060190164) and Clauss (US 9539901 B1).
Regarding claim 1, McGavran teaches a device ([0234] discusses the implementation of the invention as a device), comprising: 
one or more memories ([0234] discusses implementing the device using memories); and 
one or more processors, communicatively coupled to the one or more memories ([0234] discusses implementing the device using instructions recorded on memories and implemented using processors), to: 
receive, from a client device, information identifying a location of the client device (Fig.4 Step 402 sates identifying a current location of the device with [0053] discussing the location identification engine 228 receiving location identification information for this purpose); 
determine one or more candidate locations based on the information identifying the location of the client device (Fig. 4 Step 405 states retrieving machine generated addresses with [0117] stating this is retrieving “the predicted destination data” and [0064] further explaining the destination selector 220 selecting one or more addresses that the destination identifier 210 specified and stored for that time period based on the current location of the device) and at least one of: 
information identifying one or more expected possible routes associated with the client device ([0064] “the machine generated address storage 212 of some embodiments stores one or more destination regions that are associated destination for routes that start at the particular region at different time intervals”), or 
information identifying a route history associated with the client device ([0035] “To formulate the predicted destinations and/or predicted routes, the prediction engine also uses previous location data that it retrieves from the destination and route history database 115”); 
determine a particular route, from a plurality of routes associated with the route history, that was traversed a greatest number of times with respect to other routes of the plurality of routes ([0037] states “the prediction engine 105 formulates its prediction of future destinations and/or future routes to destinations based on the destination, location, and/or motion histories that it retrieves from the destination and route history data storage 115 where [0099] states “The machine-learning engine 350 formulates this route definition based on the destination, location, and motion histories that it maintains and stores in the data storage 352. In some embodiments, this data 352 includes frequency and time information for the destinations, locations, and motion data” and further states “The use of frequency and time data makes more likely the routes that are traveled more frequently”); 
determine, based on the particular route, and included in the particular route ([0099] “the route generator 326 uses the machine-learning engine 350 to stitch together a route definition for each set of locations that it receives. The machine-learning engine 350 formulates this route definition based on the destination, location, and motion histories that it maintains and stores in the data storage 352. In some embodiments, this data 352 includes frequency and time information for the destinations, locations, and motion data where it is interpreted that determining a particular route based on route history would include a route ending, or the destination);
determine, based on the expected future location of the client device information representing a map fragment ([0249] discusses transmitting map data to the client device in map tiles with [0254] discussing the map tile being created using in part the current location and destination location), 


transmit, from the device, to the client device  ([0249] discusses transmitting map data to the client device in map tiles with [0254] discussing the map tile being created using in part the current location and destination location), 

McGavran does not explicitly teach determining a candidate location based on accessibility information associated with the one or more candidate locations; wherein a size of the information representing the map fragment is determined based on whether bandwidth of a network connection associated with the client device is being used by one or more first applications with a higher priority than a second application associated with the map fragment; determine, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment; transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located. 
Horvitz teaches determining a candidate location based on accessibility information associated with the one or more candidate locations ([0065] discusses determining a predicted future location of a device based on the accessibility of the road).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide McGavran with Horvitz in order to improve the location prediction by incorporating further criteria for narrowing down candidate locations and improving accuracy of predictions.
Horvitz does not explicitly teach wherein a size of the information representing the map fragment is determined based on whether bandwidth of a network connection associated with the client device is being used by one or more first applications with a higher priority than a second application associated with the map fragment; determine, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment; transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located. 
Rao teaches wherein a size of the information ([0008] discusses calculating bandwidth to be allocated to one or more applications categorized as one of a high priority application and low priority application).
It would have been obvious to one of ordinary skill in the art to provide modified McGavran with Rao in order to more efficiently allocate network bandwidth. Said provision would preserve the respective functions of each teaching; and although Rao does not explicitly use map fragment data in its disclosure, since map fragment data is generally data the combination has prima facie basis because the "purpose" of the data is intended use and no functionality of the rest of the combination would be affected.
Rao does not explicitly teach determine, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment; transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located.
Hilbrandie teaches the speed limit being determined, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment ([0066] discusses map data comprising navigable segments with the each segment having an associated speed profile where the speed profile is determined based on an average speed with [0009] stating “The speed profile may be an average speed of travel of navigation devices, including the plurality of navigation devices, through the segment” where the speed profile is interpreted as speed limit information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and further modify it with the average speed of Hilbrandie as Hilbrandie teaches that taking into account the average speed of a given road segment makes for more accurate route prediction and allows for the quickest route to be more accurately determined [0004].
Hilbrandie does not explicitly teach transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located.
Glaza teaches transmitting based on a threshold distance between the location of the client device and the expected future location of the client device ([0045] discusses initiating a transfer of route information based on a preset distance from a waypoint or similarly based on a preset distance from a destination).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and modify it with the waypoint distance of Glaza as this would allow for the user to have more dynamic control to set a point at which the route is updated. For example, stopping route downloads within a certain distance of the destination to make the network needed for the device more efficient. 
Glaza does not explicitly teach wherein the information representing the map fragment and the speed limit information are used to determine a speeding event associated with a vehicle in which the client device is located. 
Clauss teaches wherein the information representing the map fragment and the speed limit information are used to determine a speeding event associated with a vehicle in which the client device is located (column 4, lines 16-29, column 2 lines 4-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and combine it with the speed alert device of Clauss as Clauss teaches that having an association between map data and speed limit events can increase the user’s awareness of their propensity for speeding (column 2, lines 4-12).

Regarding claim 2, modified McGavran teaches a device as discussed above. McGavran further teaches wherein the one or more processors, when determining the information representing the map fragment, are to:
determine the information representing the map fragment ([0249] discusses generating map tiles) based on:
capability of a network connection of the client device ([0252] "receive or request data from client devices identifying device capabilities or attributes (e.g., hardware specifications or operating system version) or communication capabilities (e.g., device communication bandwidth as determined by wireless signal strength or wire or wireless network type)").


Regarding claim 7, modified McGavran teaches a device as discussed above. McGavran further teaches wherein the one or more processors, when transmitting information representing the map fragment and the speed limit information to the client device, are to:
transmit, to the client device, at least one of:

traffic information associated with the map fragment ([0253] discusses including traffic report within the transmitted map data), or


Regarding claim 8, McGavran teaches a method (Fig. 4), comprising:
receiving, by a device and from a client device, information identifying a location of the client device (Fig.4 Step 402 sates identifying a current location of the device with [0053] discussing the location identification engine 228 receiving location identification information for this purpose);
determining, by the device, one or more candidate locations based on the information identifying the location of the client device (Fig. 4 Step 405 states retrieving machine generated addresses with [0117] stating this is retrieving “the predicted destination data” and [0064] further explaining the destination selector 220 selecting one or more addresses that the destination identifier 210 specified and stored for that time period based on the current location of the device) and at least one of:
information identifying one or more expected possible routes associated with the client device ([0064] “the machine generated address storage 212 of some embodiments stores one or more destination regions that are associated destination for routes that start at the particular region at different time intervals”), or
information identifying a route history associated with the client device (([0035] “To formulate the predicted destinations and/or predicted routes, the prediction engine also uses previous location data that it retrieves from the destination and route history database 115”);
determining, by the device, a particular route, from a plurality of routes associated with the route history, that was traversed a greatest number of times with respect to other routes of the plurality of routes ([0037] states “the prediction engine 105 formulates its prediction of future destinations and/or future routes to destinations based on the destination, location, and/or motion histories that it retrieves from the destination and route history data storage 115 where [0099] states “The machine-learning engine 350 formulates this route definition based on the destination, location, and motion histories that it maintains and stores in the data storage 352. In some embodiments, this data 352 includes frequency and time information for the destinations, locations, and motion data” and further states “The use of frequency and time data makes more likely the routes that are traveled more frequently”);
determining, by the device, based on the particular route, and ([0099] “the route generator 326 uses the machine-learning engine 350 to stitch together a route definition for each set of locations that it receives. The machine-learning engine 350 formulates this route definition based on the destination, location, and motion histories that it maintains and stores in the data storage 352. In some embodiments, this data 352 includes frequency and time information for the destinations, locations, and motion data where it is interpreted that determining a particular route based on route history would include a route ending, or the destination);
determining, by the device, based on the expected future location of the client device information representing a map fragment ([0249] discusses transmitting map data to the client device in map tiles with [0254] discussing the map tile being created using in part the current location and destination location), 


transmitting, by the device, to the client device  ([0249] discusses transmitting map data to the client device in map tiles with [0254] discussing the map tile being created using in part the current location and destination location), 

McGavran does not explicitly teach determining a candidate location based on accessibility information associated with the one or more candidate locations; wherein a size of the information representing the map fragment is determined based on a type of road a vehicle associated with the client device is traveling; determining, by the device, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment; transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located. 
Horvitz teaches determining a candidate location based on accessibility information associated with the one or more candidate locations ([0065] discusses determining a predicted future location of a device based on the accessibility of the road).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide McGavran with Horvitz in order to improve the location prediction by incorporating further criteria for narrowing down candidate locations and improving accuracy of predictions.
Horvitz does not explicitly teach wherein a size of the information representing the map fragment is determined based on whether bandwidth of a network connection associated with the client device is being used by one or more first applications with a higher priority than a second application associated with the map fragment; determining, by the device, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment; transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located.
Rao teaches wherein a size of the information ([0008] discusses calculating bandwidth to be allocated to one or more applications categorized as one of a high priority application and low priority application).
It would have been obvious to one of ordinary skill in the art to provide modified McGavran with Rao in order to more efficiently allocate network bandwidth. Said provision would preserve the respective functions of each teaching; and although Rao does not explicitly use map fragment data in its disclosure, since map fragment data is generally data the combination has prima facie basis because the "purpose" of the data is intended use and no functionality of the rest of the combination would be affected.
Rao does not explicitly teach determining, by the device, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment; transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located.
Hilbrandie teaches the speed limit being determining, by the device, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment ([0066] discusses map data comprising navigable segments with the each segment having an associated speed profile where the speed profile is determined based on an average speed with [0009] stating “The speed profile may be an average speed of travel of navigation devices, including the plurality of navigation devices, through the segment” where the speed profile is interpreted as speed limit information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and further modify it with the average speed of Hilbrandie as Hilbrandie teaches that taking into account the average speed of a given road segment makes for more accurate route prediction and allows for the quickest route to be more accurately determined [0004].
Hilbrandie does not explicitly teach transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located.
Glaza teaches transmitting based on a threshold distance between the location of the client device and the expected future location of the client device ([0045] discusses initiating a transfer of route information based on a preset distance from a waypoint or similarly based on a preset distance from a destination).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and modify it with the waypoint distance of Glaza as this would allow for the user to have more dynamic control to set a point at which the route is updated. For example, stopping route downloads within a certain distance of the destination to make the network needed for the device more efficient. 
Glaza does not explicitly teach wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located. 
Clauss teaches wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located (column 4, lines 16-29, column 2 lines 4-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and combine it with the speed alert device of Clauss as Clauss teaches that having an association between map data and speed limit events can increase the user’s awareness of their propensity for speeding (column 2, lines 4-12).

Regarding claim 9, modified McGavran teaches a device as discussed above. McGavran further teaches wherein determining the information representing the map fragment comprises: 
determining the information representing the map fragment ([0249] discusses generating map tiles) based on:  
capability of a network connection of the client device ([0252] "receive or request data from client devices identifying device capabilities or attributes (e.g., hardware specifications or operating system version) or communication capabilities (e.g., device communication bandwidth as determined by wireless signal strength or wire or wireless network type).

Regarding claim 14, modified McGavran teaches a method as described above. McGavran further teaches wherein transmitting the information representing the map fragment and the speed limit information to the client device comprises
transmitting, to the client device, at least one of: 
road hazard information associated with the map fragment, 
traffic information associated with the map fragment ([0253] discusses including traffic report within the transmitted map data), or 
toll information associated with the map fragment.
Regarding claim 15, McGavran teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors ([0234] “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer or machine readable storage medium (also referred to as computer or machine readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions”) to: 
receive, from a client device, information identifying a location of the client device (Fig.4 Step 402 sates identifying a current location of the device with [0053] discussing the location identification engine 228 receiving location identification information for this purpose); 
determine one or more candidate locations based on the information identifying the location of the client device (Fig. 4 Step 405 states retrieving machine generated addresses with [0117] stating this is retrieving “the predicted destination data” and [0064] further explaining the destination selector 220 selecting one or more addresses that the destination identifier 210 specified and stored for that time period based on the current location of the device) and at least one of: 
information identifying one or more expected possible routes associated with the client device ([0064] “the machine generated address storage 212 of some embodiments stores one or more destination regions that are associated destination for routes that start at the particular region at different time intervals”), or 
information identifying a route history associated with the client device ([0035] “To formulate the predicted destinations and/or predicted routes, the prediction engine also uses previous location data that it retrieves from the destination and route history database 115”); 
determine a particular route, from a plurality of routes associated with the route history, that was traversed a greatest number of times with respect to other routes of the plurality of routes ([0037] states “the prediction engine 105 formulates its prediction of future destinations and/or future routes to destinations based on the destination, location, and/or motion histories that it retrieves from the destination and route history data storage 115 where [0099] states “The machine-learning engine 350 formulates this route definition based on the destination, location, and motion histories that it maintains and stores in the data storage 352. In some embodiments, this data 352 includes frequency and time information for the destinations, locations, and motion data” and further states “The use of frequency and time data makes more likely the routes that are traveled more frequently”);
determine, based on the particular route, and ([0099] “the route generator 326 uses the machine-learning engine 350 to stitch together a route definition for each set of locations that it receives. The machine-learning engine 350 formulates this route definition based on the destination, location, and motion histories that it maintains and stores in the data storage 352. In some embodiments, this data 352 includes frequency and time information for the destinations, locations, and motion data where it is interpreted that determining a particular route based on route history would include a route ending, or the destination);
determine, based on the expected future location of the client device information representing a map fragment ([0249] discusses transmitting map data to the client device in map tiles with [0254] discussing the map tile being created using in part the current location and destination location), 


transmit, from the device, to the client device  ([0249] discusses transmitting map data to the client device in map tiles with [0254] discussing the map tile being created using in part the current location and destination location),), 

McGavran does not explicitly teach determining a candidate location based on accessibility information associated with the one or more candidate locations; wherein a size of the information representing the map fragment is determined based on whether bandwidth of a network connection associated with the client device is being used by one or more first applications with a higher priority than a second application associated with the map fragment; determine, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment; transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located. 
Horvitz teaches determining a candidate location based on accessibility information associated with the one or more candidate locations ([0065] discusses determining a predicted future location of a device based on the accessibility of the road).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide McGavran with Horvitz in order to improve the location prediction by incorporating further criteria for narrowing down candidate locations and improving accuracy of predictions.
Horvitz does not explicitly teach wherein a size of the information representing the map fragment is determined based on whether bandwidth of a network connection associated with the client device is being used by one or more first applications with a higher priority than a second application associated with the map fragment; determine, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment; transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located.
Rao teaches wherein a size of the information  ([0008] discusses calculating bandwidth to be allocated to one or more applications categorized as one of a high priority application and low priority application).
It would have been obvious to one of ordinary skill in the art to provide modified McGavran with Rao in order to more efficiently allocate network bandwidth. Said provision would preserve the respective functions of each teaching; and although Rao does not explicitly use map fragment data in its disclosure, since map fragment data is generally data the combination has prima facie basis because the "purpose" of the data is intended use and no functionality of the rest of the combination would be affected.
Rao does not explicitly teach determine, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment; transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located.
Hilbrandie teaches the speed limit being determine, based on an average speed of one or more vehicles associated with a road segment information of the map fragment, speed limit information associated with the map fragment ([0066] discusses map data comprising navigable segments with the each segment having an associated speed profile where the speed profile is determined based on an average speed with [0009] stating “The speed profile may be an average speed of travel of navigation devices, including the plurality of navigation devices, through the segment” where the speed profile is interpreted as speed limit information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and further modify it with the average speed of Hilbrandie as Hilbrandie teaches that taking into account the average speed of a given road segment makes for more accurate route prediction and allows for the quickest route to be more accurately determined [0004].
Hilbrandie does not explicitly teach transmitting based on a threshold distance between the location of the client device and the expected future location of the client device or wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located.
Glaza teaches transmitting based on a threshold distance between the location of the client device and the expected future location of the client device ([0045] discusses initiating a transfer of route information based on a preset distance from a waypoint or similarly based on a preset distance from a destination).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and modify it with the waypoint distance of Glaza as this would allow for the user to have more dynamic control to set a point at which the route is updated. For example, stopping route downloads within a certain distance of the destination to make the network needed for the device more efficient. 
Glaza does not explicitly teach wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located. 
Clauss teaches wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located (column 4, lines 16-29, column 2 lines 4-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and combine it with the speed alert device of Clauss as Clauss teaches that having an association between map data and speed limit events can increase the user’s awareness of their propensity for speeding (column 2, lines 4-12).

Regarding claim 16, modified McGavran teaches a non-transitory computer-readable medium as discussed above. McGavran further teaches wherein the one or more instructions, that cause the one or more processors to determine the information representing the map fragment, cause the one or more processors to: 
determine the information representing the map fragment ([0249] discusses generating map tiles) based on: 
capability of a network connection of the client device ([0252] "receive or request data from client devices identifying device capabilities or attributes (e.g., hardware specifications or operating system version) or communication capabilities (e.g., device communication bandwidth as determined by wireless signal strength or wire or wireless network type)").
Regarding claim 26, McGavran teaches wherein the size of the information representing the map fragment is determined further based on information associated with signal strength of the network connection ([0252] discusses generating map data to be transferred based on device attributes including communication capabilities where the communication capabilities include bandwidth as determined by wireless signal strength). 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McGavran in view of Horvitz, Rao, Hilbrandie, Glaza and Clauss and further in view of Habib (US 20160223355 A1).
Regarding claim 3, modified McGavran teaches transmitting a map fragment as described above but does not explicitly teach wherein the one or more processors, when transmitting the information representing the map fragment and the speed limit information, are to: 
determine that the client device is storing a previous version of the information representing the map fragment; 
determine whether the information representing the map fragment and the previous version of the information representing the map fragment are different; and 
transmit, based on determining the information representing the map fragment and the previous version of the information representing the map fragment are different, the information representing the map fragment and the speed limit information.
Habib teaches wherein the one or more processors, when transmitting the information representing the map fragment and the speed limit information, are to:
determine that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”);
determine whether the information representing the map fragment and the previous version of the information representing the map fragment are different ([0274] lines 1-4); and
transmit, based on determining the information representing the map fragment and the previous version of the information representing the map fragment are different, the information representing the map fragment and the speed limit information ([0283] lines 1-5).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the map tiles of modified McGavran and further modify it with the update priority of Habib as Habib teaches “determining the update priority 390 to update the map tile 382 based on comparing the first map 394 and the second map 396 improves the efficiency of updating the map tile 382” [0273].

Regarding claim 10, modified McGavran teaches transmitting a map fragment as described above but does not explicitly teach wherein transmitting the information representing the map fragment and the speed limit information comprises: 
determining that the client device is storing a previous version of the information representing the map fragment; 
determining whether the information representing the map fragment and the previous version of the information representing the map fragment are different; and 
transmitting, based on determining the information representing the map fragment and the previous version of the information representing the map fragment are different, the information representing the map fragment and the speed limit information.
Habib teaches wherein transmitting the information representing the map fragment and the speed limit information comprises: 
determining that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”); 
determining whether the information representing the map fragment and the previous version of the information representing the map fragment are different ([0274] lines 1-4); and 
transmitting, based on determining the information representing the map fragment and the previous version of the information representing the map fragment are different, ([0283] lines 1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the map tiles of modified McGavran and further modify it with the update priority of Habib as Habib teaches “determining the update priority 390 to update the map tile 382 based on comparing the first map 394 and the second map 396 improves the efficiency of updating the map tile 382” [0273].

Regarding claim 17, modified McGavran teaches transmitting a map fragment as described above but does not explicitly teach wherein the one or more instructions, that cause the one or more processors to transmit the information representing the map fragment and the speed limit information, cause the one or more processors to: 
determine that the client device is storing a previous version of the information representing the map fragment; 
determine whether the information representing the map fragment and the previous version of the information representing the map fragment are different; and 
transmit, based on determining the information representing the map fragment and the previous version of the information representing the map fragment are different, the information representing the map fragment and the speed limit information.
Habib teaches wherein the one or more instructions, that cause the one or more processors to transmit the information representing the map fragment and the speed limit information, cause the one or more processors to: 
determine that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”); 
determine whether the information representing the map fragment and the previous version of the information representing the map fragment are different ([0274] lines 1-4); and 
transmit, based on determining the information representing the map fragment and the previous version of the information representing the map fragment are different, the information representing the map fragment and the speed limit information ([0283] lines 1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the map tiles of modified McGavran and further modify it with the update priority of Habib as Habib teaches “determining the update priority 390 to update the map tile 382 based on comparing the first map 394 and the second map 396 improves the efficiency of updating the map tile 382” [0273].

Claims 5 and 12 rejected under 35 U.S.C. 103 as being unpatentable over McGavran in view of Terada, Hilbrandie, Glaza and Clauss and further in view of Biswas (US 20140108361) and Liu (US 20190186946).
Regarding claim 5, modified McGavran teaches a device as discussed above. It does not explicitly teach wherein the one or more processors, wherein determining the information representing the map fragment, are to:
remove, from the information representing the map fragment, one or more roads that are not included in the one or more expected possible routes associated with the client device
wherein the one or more expected possible routes are determined based on at least one of: 
identifying a plurality of roads within a particular time radius from the location of the client device, 
wherein the particular time radius is associated with an area the client device is expected to cover in a particular time period, or identifying a plurality of roads that lead to a particular destination.
Biswas teaches wherein the one or more processors, wherein determining the information representing the map fragment, are to:
remove, from the information representing the map fragment, one or more roads that are not included in the one or more expected possible routes associated with the client device ([0039] “the compression key C is, at least in part, the combination of randomly chosen roads at intersections (e.g., states) traveled by the user according and within the user's location trajectory” [0040] “the location trajectory may be compressed by removing the roads from within the location trajectory that are not in the compression key C”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the device of modified McGavran and combine it with the road removal of Biswas as using underlying map structure allows for the compression and decompression that is relatively fast and simple ([0028]).
Biswas does not explicitly teach wherein the one or more expected possible routes are determined based on at least one of: 
identifying a plurality of roads within a particular time radius from the location of the client device, 
wherein the particular time radius is associated with an area the client device is expected to cover in a particular time period, or identifying a plurality of roads that lead to a particular destination.
Liu teaches wherein the one or more expected possible routes are determined based on at least one of: 
identifying a plurality of roads within a particular time radius from the location of the client device (Fig. 5 shows and [0064]-[0067] discuss identifying an isochronal area around the reference geographical location with [0063] discussing this based on method of transportation, i.e. if a car is being used then information such as road closures would be used to determine the time which would require identifying the roads around the reference location), 
wherein the particular time radius is associated with an area the client device is expected to cover in a particular time period, or identifying a plurality of roads that lead to a particular destination (Fig. 5 shows and [0067] discusses the isochrones graphical elements representing a travel time from the reference geographical location and can be relative to one or more destination graphical elements).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and further modify it with the isochrones of Liu as Liu teaches that this allows for more understandable and useful mapping to better allow route planning with consideration for temporal factors [0005].

Regarding claim 12, modified McGavran teaches a method as discussed above. It does not explicitly teach wherein determining the information representing the map fragment, comprises: 
removing, from the information representing the map fragment, one or more roads that are not included in one or more expected possible routes associated with the client device. 
Biswas teaches the method of claim 8, wherein determining the information representing the map fragment, comprises:
removing, from the information representing the map fragment, one or more roads that are not included in one or more expected possible routes associated with the client device ([0039] “the compression key C is, at least in part, the combination of randomly chosen roads at intersections (e.g., states) traveled by the user according and within the user's location trajectory” [0040] “the location trajectory may be compressed by removing the roads from within the location trajectory that are not in the compression key C”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the device of modified McGavran and combine it with the road removal of Biswas as using underlying map structure allows for the compression and decompression that is relatively fast and simple ([0028]).
Biswas does not explicitly teach wherein the one or more expected possible routes are determined based on at least one of: 
identifying a plurality of roads within a particular time radius from the location of the client device, 
wherein the particular time radius is associated with an area the client device is expected to cover in a particular time period, or identifying a plurality of roads that lead to a particular destination.
Liu teaches wherein the one or more expected possible routes are determined based on at least one of: 
identifying a plurality of roads within a particular time radius from the location of the client device (Fig. 5 shows and [0064]-[0067] discuss identifying an isochronal area around the reference geographical location with [0063] discussing this based on method of transportation, i.e. if a car is being used then information such as road closures would be used to determine the time which would require identifying the roads around the reference location), 
wherein the particular time radius is associated with an area the client device is expected to cover in a particular time period, or identifying a plurality of roads that lead to a particular destination (Fig. 5 shows and [0067] discusses the isochrones graphical elements representing a travel time from the reference geographical location and can be relative to one or more destination graphical elements).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and further modify it with the isochrones of Liu as Liu teaches that this allows for more understandable and useful mapping to better allow route planning with consideration for temporal factors [0005].
Claims 6, 13, 20, and 22 rejected under 35 U.S.C. 103 as being unpatentable over McGavran in view of Horvitz, Rao, Hilbrandie, Glaza and Clauss and further in view of Zhu (US 20150067040).
Regarding claim 6, modified McGavran teaches a device as discussed above. McGavran further teaches wherein the one or more processors, when transmitting the information representing the map fragment and the speed limit information, are to:
determine that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”);
As applied to claim 1, the information representing the map fragment and the speed limit information ([0281) “The updater module 510 updates the old version of the map tile 382 with the newer version of the map tile 382.”; [0036] “the map information can include the path, a traffic sign, a building information, a speed limit, other driving related information, or a combination thereof”).
McGavran does not teach to determine whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and
transmit, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time, the information representing the map fragment and the speed limit information.
Zhu teaches when transmitting the information representing the map fragment and the speed limit information, are to:
determine that the client device is storing a previous version of the information representing the map fragment ([0061]-[0062] discusses a tile budget check which determines the status of the memory of the client device, which can have a dedicated map data memory, so it is determining if the device already has map data and how much memory that map data is taking up);
determine whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and
transmit, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time ([0052] discusses a software update of map information between a map server and a client device specifically saying, “The block 701 may be designed to initiate the process every hour, every day, a few times a day, or at any other suitable periodic interval.”)
the information representing the map fragment and the speed limit information ([0030]-[0034] discusses the map data that is used to generate a digital map including “a number of attributes, such as a street name, a priority, speed information, a surface type...”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and combine it with the map-fetching as taught by Zhu as this allows efficient user interaction ([0051]).

Regarding claim 13, modified McGavran teaches a method as discussed above. McGavran further teaches wherein transmitting the information representing the map fragment and the speed limit information, comprises: 
determining that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”); 
As applied to claim 8, the information representing the map fragment and the speed limit information ([0281] “The updater module 510 updates the old version of the map tile 382 with the newer version of the map tile 382.”, [0036] “the map information can include the path, a traffic sign, a building information, a speed limit, other driving related information, or a combination thereof”).. 
McGavran does not teach determining whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and 
transmitting, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time, the information representing the map fragment and the speed limit information. 
Zhu teaches wherein transmitting the information representing the map fragment and the speed limit information, comprises: 
determining that the client device is storing a previous version of the information representing the map fragment ([0061]-[0062] discusses a tile budget check which determines the status of the memory of the client device, which can have a dedicated map data memory, so it is determining if the device already has map data and how much memory that map data is taking up); 
determining whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and 
transmitting, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time ([0052] discusses a software update of map information between a map server and a client device specifically saying, “The block 701 may be designed to initiate the process every hour, every day, a few times a day, or at any other suitable periodic interval.”).
the information representing the map fragment and the speed limit information ([0030]-[0034] “discusses the map data that is used to generate a digital map including “a number of attributes, such as a street name, a priority, speed information, a surface type…”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the device of modified McGavran and combine it with the map-fetching device as taught by Zhu as this allows efficient user interaction ([0051]).

Regarding claim 20, modified McGavran teaches a device as discussed above. McGavran further teaches wherein the one or more instructions, that cause the one or more processors to transmit the information representing the map fragment, cause the one or more processors to: 
determine that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”). 
As applied to claim 15, the information representing the map fragment and the speed limit information ([0281] “The updater module 510 updates the old version of the map tile 382 with the newer version of the map tile 382.”; [0036] “the map information can include the path, a traffic sign, a building information, a speed limit, other driving related information, or a combination thereof”). 
McGavran does not teach determine whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and 
transmit, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time, the information representing the map fragment and the speed limit information.
Zhu teaches; wherein the one or more instructions, that cause the one or more processors to transmit the information representing the map fragment, cause the one or more processors to: determine that the client device is storing a previous version of the information representing the map fragment ([0061]-[0062] discusses a tile budget check which determines the status of the memory of the client device, which can have a dedicated map data memory, so it is determining if the device already has map data and how much memory that map data is taking up);  
determine whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and 
transmit, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time, ([0052] discusses a software update of map information between a map server and a client device specifically saying, “The block 701 may be designed to initiate the process every hour, every day, a few times a day, or at any other suitable periodic interval.”).
the information representing the map fragment and the speed limit information ([0030]-[0034] discusses the map data that is used to generate a digital map including “a number of attributes, such as a street name, a priority, speed information, a surface type…”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the device of McGavran and combine it with the device of map-fetching device as taught by Zhu as this allows efficient user interaction ([0051]).

Regarding claim 22, McGavran does not teach determining, based on the amount of available storage resources associated with the client device, a size of the information representing the map fragment that is to be transmitted to the client device.
Zhu teaches determining, based on the amount of available storage resources associated with the client device, a size of the information representing the map fragment that is to be transmitted to the client device ([0076] discusses dynamically determining the map budget based on the available storage resources including an exemplary embodiment where the size of the allocated memory is determined and the size of the map tile budget is determined based on the size of the allocated memory).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of McGavran and modify it with the tile budget of Zhu as this allows for the client device to run multiple, simultaneous applications because the amount of available storage could change with regard to the other applications and this allows the map memory to change as the available storage changes ([0061]).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over McGavran in view of Horvitz, Rao, Hilbrandie, Glaza and Clauss and further in view of Biswas.
Regarding claim 19, modified McGavran teaches a non-transitory computer-readable medium as discussed above. It does not explicitly teach wherein the one or more instructions, that cause the one or more processors to determine the information representing the map fragment, cause the one or more processors to: 
remove, from the information representing the map fragment, one or more roads that are not included in the one or more expected possible routes associated with the client device. 
Biswas teaches the non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to determine the information representing the map fragment, cause the one or more processors to: 
remove, from the information representing the map fragment, one or more roads that are not included in the one or more expected possible routes associated with the client device ([0039] “the compression key C is, at least in part, the combination of randomly chosen roads at intersections (e.g., states) traveled by the user according and within the user's location trajectory” [0040] “the location trajectory may be compressed by removing the roads from within the location trajectory that are not in the compression key C”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the device of modified McGavran and combine it with the road removal of Biswas as using underlying map structure allows for the compression and decompression that is relatively fast and simple ([0028]).

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over McGavran in view of Horvitz, Rao, Hilbrandie, Glaza and Clauss and further in view of Liu.
Regarding claim 24, modified McGavran does not explicitly teach wherein the expected future location of the client device or the expected route of the client device is determined based on identifying a plurality of roads within a particular time radius from the location of the client device, 
wherein the particular time radius is associated with an area the client device is expected to cover in a particular time period.
Liu teaches wherein the expected future location of the client device or the expected route of the client device is determined based on identifying a plurality of roads within a particular time radius from the location of the client device, (Fig. 5 shows and [0064]-[0067] discuss identifying an isochronal area around the reference geographical location with [0063] discussing this based on method of transportation, i.e. if a car is being used then information such as road closures would be used to determine the time which would require identifying the roads around the reference location), 
wherein the particular time radius is associated with an area the client device is expected to cover in a particular time period (Fig. 5 shows and [0067] discusses the isochrones graphical elements representing a travel time from the reference geographical location and can be relative to one or more destination graphical elements).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified McGavran and further modify it with the isochrones of Liu as Liu teaches that this allows for more understandable and useful mapping to better allow route planning with consideration for temporal factors [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664